PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of
HRABAL, FRANTISEK 
Application No.: 15/319,789
Filed:  December 18, 2016
Attorney Docket No.:  000036-018 
  
:
:
:                        ON PETITION
:
:


This is a decision on the petition filed February 11, 2022, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The application became abandoned for failure to timely file a proper reply to the Final Office action mailed April 09, 2020, which set a three (3) month shortened statutory period for reply. A one (1) month extension of time pursuant to 37 CFR l. l 36(a) was obtained.

Accordingly, the application became abandoned by statute on September 29, 2020. The present application, which is a national stage entry of an international application had not met the requirement of 35 U.S.C. 37 l(c)(4) in that a compliant inventor's oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on September 29, 2020.  A Notice of Abandonment was mailed on February 03, 2021.

A grantable petition under 37 CFR l.137(a)must he accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR l. l 7(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR l. l 37(a) was intentional.

The present petition lacks items (1) above.

Regarding item (1) although the required inventor's oath or declaration from each named inventor were filed on December 26, 2020, the Request for Continued Examination (RCE) submitted on September 29, 2020, was consider as an improper Request for Continued Examination (RCE). The reply required for consideration of a petition under 37 CFR l.137(a) must be a new Request for Continued Examination and the submission under (37 CFR 1.114). 

Accordingly, on the renewed petition, applicant must submit a Request for Continued Examination (RCE) along with the renewed petition. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  
 
Further correspondence with respect to this matter should be delivered through one of the following mediums:


By mail:		Mail Stop PETITIONS
			Commissioner for Patents
			P.O. Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 
Any questions concerning this matter may be directed to Dale Hall at (571) 272-3586.  


/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:	Frantisek Hrabal
	Fabianova 608/5
	15000 Praha 5, CZ


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)